     Case 2:18-cv-01824-KJM-AC Document 53 Filed 07/30/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIENGKHAM SINGANONH,                              No. 2:18-cv-1824 KJM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    R. FINE, et al.,
15                       Defendants.
16

17          Plaintiff is a former state prisoner proceeding pro se with a civil rights action pursuant to

18   42 U.S.C. § 1983. On June 28, 2021, defendant filed a motion to compel. ECF No. 52. Plaintiff

19   has not opposed the motion. Plaintiff will be given one more opportunity to respond to the

20   motion to compel and is cautioned that failure to respond will be construed as consent to the court

21   granting the motion.

22          Accordingly, IT IS HEREBY ORDERED that within twenty-one days of the service of

23   this order plaintiff shall file a response to defendant’s motion to compel.

24   DATED: July 30, 2021

25

26

27

28
                                                        1
